Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 1 of 27




                 Exhibit A
Case Detail - Public - Broward County Clerk of Courts                  Page 1 of 5
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 2 of 27




                                                                                         Menu




 Case Detail - Public                                                                    Print


    Core Center II, LLC Plaintiff vs. Blue Cross and Blue Shield of Florida, Inc.
    Defendant


       Broward County Case Number: CACE19008818
       State Reporting Number: 062019CA008818AXXXCE
       Court Type: Civil
       Case Type: Contract and Indebtedness
       Incident Date: N/A
       Filing Date: 04/24/2019
       Court Location: Central Courthouse
       Case Status: Pending
       Magistrate Id / Name: N/A
       Judge ID / Name: 13 Robinson, Michael A.




     −    Party(ies)                                                                    Total: 3


                                                      ?         ? Attorneys / Address
         Party Type    Party Name                     Address     Denotes Lead Attorney




                                                                                                   ∠



https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA0NTA4N...            6/21/2019
Case Detail - Public - Broward County Clerk of Courts                  Page 2 of 5
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 3 of 27



                                                          ?            ? Attorneys / Address
         Party Type   Party Name                          Address         Denotes Lead Attorney


         Defendant    Blue Cross And Blue Shield Of
                      Florida



                       Substitution


         Plaintiff    Core Center II, LLC                                       Dunn, Kevin
                                                                                 Retained
                      As Subrogee Of                                          Bar ID: 1011294
                      Doe, John, VI                                        9740 E Broadview Dr
                                                                           Bay Harbor Islands, FL
                                                                               33154-1922
                                                                              Status: Active



         Defendant    Blue Cross and Blue Shield of
                      Florida, Inc.




     −     Disposition(s)                                                                      Total: 0


         Date                    Statistical Closure(s)


         Date             Disposition(s)                      View               Page(s)




     −     Event(s) & Document(s)                                                              Total: 8



         Date         Description                              Additional Text         View    Pages


         06/11/2019   Summons on Insurance                                                    2
                      Commissioner Returned Served


         06/10/2019   Amendment to Complaint                   TO CORRECT                     5
                                                               NAME ONLY
                                                               Party: Plaintiff Core
                                                               Center II, LLC

                                                                                                          ∠



https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA0NTA4N...                     6/21/2019
Case Detail - Public - Broward County Clerk of Courts                  Page 3 of 5
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 4 of 27


         Date          Description                             Additional Text         View   Pages


         05/07/2019    Summons Issued Fee                      Payor: SANDRA
                                                               DUNN STEVEN M.
                                                               DUNN P.; Userid:
                                                               CTS-fg/t ; Receipt:
                                                               20191FA1A064591;
                                                               ;

                                                               Amount: $10.00


         05/03/2019    eSummons Issuance                       BLUE CROSS AND                1
                                                               BLUE SHIELD OF
                                                               FLORIDA, INC


         04/24/2019    Civil Cover Sheet                                                     2


         04/24/2019    Civil Cover Sheet                                                     4


         04/24/2019    Complaint (eFiled)                      FOR HEALTH                    5
                                                               INSURANCE
                                                               BENEFITS
                                                               Party: Plaintiff John
                                                               Doe VI Core Center
                                                               II LLC


         04/24/2019    Filing Fee                              Payor: SANDRA
                                                               DUNN STEVEN M.
                                                               DUNN P.; Userid:
                                                               CTS-fg/t ; Receipt:
                                                               20191FA1A057727;
                                                               ;

                                                               Amount: $401.00




     −    Hearing(s)                                                                          Total: 0


     There is no Disposition information available for this case.




     −    Related Case(s)                                                                     Total: 0


     There is no related case information available for this case.
                                                                                                         ∠



https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA0NTA4N...                   6/21/2019
Case Detail - Public - Broward County Clerk of Courts                  Page 4 of 5
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 5 of 27




 Brenda D. Forman

 Clerk of Court
 Broward County
 17th Judicial Circuit

 MORE ABOUT THE CLERK (/ABOUTUS/ABOUTTHEOFFICE#ABOUTTHECLERK)                             ∠


                         (https://www.facebook.com/browardclerkofcourts/)




 Connect with Us

 COURTHOUSE LOCATIONS (/ABOUTUS/HOURSANDLOCATIONS#COURTHOUSELOCATIONS)                    ∠

 CONTACT US (/ABOUTUS/ABOUTTHEOFFICE#CONTACTUS)                                           ∠

 DISCLAIMER AGREEMENT (/GENERALINFORMATION/MISCELLANEOUS#DISCLAIMERAGREEMENT)             ∠

 CLERK DIRECTORY (/ABOUTUS/HOURSANDLOCATIONS#CLERKDIRECTORY)                              ∠

 TELL US WHAT YOU THINK (/MISCELLANEOUS/CLERKSURVEYS)                                     ∠



 Accessibility & Support

 ADA NOTICE (/GENERALINFORMATION/MISCELLANEOUS#ADA)

 PRINT

 FREQUENTLY ASKED QUESTIONS
 (HTTPS://WWW.BROWARDCLERK.ORG//WEB2/CASESEARCHECA/FREQUENTQUESTIONS/)

 GLOSSARY OF TERMS (HTTPS://WWW.BROWARDCLERK.ORG//WEB2/CASESEARCHECA/GLOSSARY/)        ∠∠



 Main Courthouse Location

 201 SE 6th Street
 Fort Lauderdale
 Florida, US 33301
 Phone: (954) 831-6565
                                                                                      ∠



https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA0NTA4N...   6/21/2019
Case Detail - Public - Broward County Clerk of Courts                  Page 5 of 5
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 6 of 27




   PUBLIC RECORDS CUSTODIAN (/GENERALINFORMATION/MISCELLANEOUS#PUBLICRECORDSCUSTODIAN) ∠
                                          PURSUANT TO 119.12(2), F.S.

  PUBLIC ACCESS TO JUDICIAL RECORDS (/GENERALINFORMATION/MISCELLANEOUS#JUDICIALRECORDRULE) ∠
                                            PURSANT TO RULE 2.420

    Under Florida law, email addresses are public records. If you do not want your email address released in
                response to a public records request, do not send electronic mail to this entity.
                               Instead, contact this office by phone or in writing.
                                          © 2019 - All rights reserved




                                                                                                           ∠



https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA0NTA4N...                       6/21/2019
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 7 of 27
            RECEIVED AS STATUTORY REGISTERED AGENT
on 16 May, 2019 and served on defendant or named party on 22 May, 2019
             by the Florida Department of Financial Services
                                                                         Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 8 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 9 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 10 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 11 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 12 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 13 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 14 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 15 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 16 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 17 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 18 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 19 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 20 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 21 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 22 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 23 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 24 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 25 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 26 of 27
Case 0:19-cv-61545-BB Document 1-2 Entered on FLSD Docket 06/21/2019 Page 27 of 27
